Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 1/7/2021. 
The following is the status of claims: claims 1, 8, and 15 have been amended. 
Thus, claims 1-16 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 1/7/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):


“receiving, from a computing device, data specifying an interest-based context of a user
that specifies an interest of the user, wherein the interest-base context includes a location-based context of a map location;

selecting an initial set of questions based at least on the interest of the user specified by

submitted by other users for which a same interest-based context was specified for the other
users that is the same as the interest-based context of the user;

for the location-based context of the map location, generating a map display region of a
map that includes the map location;

generating a question display region that includes, for each question of the initial set of
questions, generating user interface data that causes a user interface to display a respective
representation of the question and a selectable interface element associated with the question;

providing, to the computing device, the generated map display region and the question
display region that includes the user interface data that causes a user interface to concurrently
display map display region and the question display region that includes the respective
representation of each question and each selectable interface element, for output on a user
interface of the computing device;

receiving, from the computing device, data indicating a selection of a particular selectable
interface element associated with a particular question of the initial set of questions;
selecting a set of answers associated with the particular question;

generating, based on the selection of the particular selectable question, an updated map
display region of the map that includes map locations associated with the set of answers
associated with the particular question;

for each answer of the set of answers, generating an answer display region that includes

answer; and

providing, to the computing device, the generated updated map display region and the
answer display region that includes the user interface data that causes a user interface to
concurrently display the updated map display region and the answer display region that includes
the respective representation of each answer that is associated with the particular question, for
output on the user interface of the computing device;”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Churlik et al., US Pub. No. 2008/0103936A1, teaches an improved methods and systems
for or providing automated assistance in making a decision, where such as selecting a product when shopping where the method of providing automated decision assistance can comprise presenting a user interface for selecting between a plurality of products identified in a product catalog and a question and answer session can be conducted via the user interface where each question in the question and answer session can be selected based on a current context of the question and answer session and a relevance of each of the plurality of products identified in the product catalog to the current context of the question and answer session and at least one of the plurality of products identified in the product catalog can be suggested via the user interface based on results of the question and answer session;



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 4/30/2019, with particular attention to paragraphs 0022, 0025-0028; and the examiner also found figures 2 and 3A helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
















CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at  66-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/10/2021